
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.12.1


Year 2002 Chief Executive Officer and Executive Vice Presidents
Bonus Plan Overview


A.Purpose

The Year 2002 Corporate Management Bonus Plan has been developed to provide
financial incentives to those members of management that can make an important
contribution to the success of Michaels Stores & its subsidiaries.

1.Bonus Payout

Bonus payout for the Chief Executive Officer [or Executive Vice President] can
be up to ___% of base salary as of February 3, 2002 and will be based on the
Company profit performance for FY 2002 before income taxes.

B.Bonus Plan Eligibility

1.The profit performance period parallels Fiscal Year 2002. It begins on
February 3, 2002 and concludes on February 1, 2003.

2.If an associate was not employed in a bonus eligible position during the
entire fiscal year, he/she will be eligible to receive a prorated bonus based
upon the number of full months that he/she was in a bonus eligible position. An
individual who assumes a bonus eligible position on or before the 15thof the
month will receive credit for the entire month. An individual who assumes a
position after the 15th of the month will not receive credit for that month.
Anyone hired after November 15th, 2002 will not be eligible to participate in
the Year 2002 Corporate Management Bonus Plan.

3.Bonus payout will be a percentage of your actual base salary as of February 3,
2002.

4.An associate must be employed by the Company in a bonus eligible position at
the time of payout in order to be eligible for or receive a bonus payment.

5.Associates in bonus eligible positions may sometimes change positions or be
promoted within a fiscal year. If a change results in a different bonus
percentage payout level, bonus earnings for each position will be calculated
separately at year end. The number of full months (see #2, above) in each
position, the respective base salaries and the applicable target bonus amount(s)
for each bonus eligible position will be calculated and then added together to
provide the final bonus payment.

6.Bonus payments are typically made in April of the following fiscal year.

7.An associate will not be eligible to receive a bonus payment for FY 2002 if:
1) he/she receives an overall performance rating of "Unsatisfactory" for FY 2002
and/or 2) at the time of bonus payout he/she is on a Performance Improvement
Plan ("PIP") that was initiated during FY 2002. Associates who are on a
Performance Improvement Plan that was initiated in FY 2003 will be eligible for
a bonus payment for FY 2002.

8.The Company anticipates that this bonus plan will be part of an ongoing bonus
program, but the Company does not guarantee that the program will in fact
continue for future periods or that the terms of the program will not change.

--------------------------------------------------------------------------------





QuickLinks


Year 2002 Chief Executive Officer and Executive Vice Presidents Bonus Plan
Overview
